Citation Nr: 1522473	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  11-12 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as breathing problems, to include as due to herbicide or asbestos exposure.

2.  Entitilement to service connection for squamous cell carcinoma, claimed as skin cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to August 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the electronic claims file.  At the Veteran's hearing, he indicated that he would submit additional evidence and he waived RO consideration of this new evidence.  See 38 C.F.R. § 20.1304 (2014).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Respiratory Disability

The Veteran claims that he has breathing problems as a result of service.  Specifically, he contends that his breathing problems are either related to his asbestos exposure or to his herbicide exposure while serving in Vietnam in the Navy.  Exposure to asbestos and herbicides in service is conceded.

An October 2006 chest x-ray revealed the Veteran was status post coronary artery bypass graft surgery.  The x-ray was otherwise unremarkable and there were no signs of acute intrathoracic disease.  In November 2008, Dr. S. noted that the Veteran's chest roentgen showed atelectasis and scarring of an undetermined etiology.  He indicated that this may represent exposure to chemicals or infection.  In a December 2008 VA treatment record, the Veteran denied shortness of breath.  A chest x-ray revealed interstitial scar tissue with intermittent wheezing clinically.  The Veteran reported potential asbestos exposure while serving on a ship in the Navy.  

In the Veteran's notice of disagreement dated in July 2009, he indicated that his physician told him that the scarring of his lungs and subsequent infections was more likely than not due to his frequent exposure to Agent Orange and asbestos on the ship while in service.  A chest x-ray dated in November 2010 revealed the Veteran was status post median stemotomy.  There were no signs of acute cardiopulmonary disease.  In a VA cardiovascular examination dated in November 2010, the examiner noted that as a result of the Veteran's ischemic heart disease, he has experienced shortness of breath and pressure in the chest area.  A gross inspection of the chest and lungs was normal.  In a February 2011 VA treatment record, the Veteran denied coughing, wheezing, and hemoptysis.  A pulmonary function test dated in March 2015 was essentially normal.  Dr. S. noted that the expiratory reserve volume was probably secondary to the Veteran's body weight and chest wall/diaphragmatic restriction.

It is unclear from the evidence of record whether the Veteran has a diagnosed respiratory disability, and there are no etiology opinions of record with respect to the Veteran's claim for entitlement to service connection for a respiratory disability.  For the reasons discussed above and under the duty to assist, the RO should afford the Veteran a VA examination to determine the nature and etiology of any current respiratory disability, to include a discussion of whether the Veteran's respiratory disability is related to his asbestos or herbicide exposure in service.
Skin Cancer

The Veteran claims that he has skin cancer and/or residuals of skin cancer as a result of service.  Specifically, he contends that his skin cancer is either related to his exposure to herbicides or the sun while serving in Vietnam.  

In his February 2015 videoconference hearing, the Veteran testified that he was first diagnosed with skin cancer by Dr. D. R. shortly after his Vietnam service in the 1970's.  However, the evidence of record does not show a diagnosis of skin cancer until September 1991.  A treatment record dated in September 1991 revealed a growth on the left arm for the past year or more.  The diagnosis was squamous cell carcinoma, Bower's type.  A treatment record dated in April 2005 revealed a diagnosis of well-differentiated squamous cell carcinoma, keratoacanthoma type, on the right temple.  In a VA treatment record dated in December 2008, the Veteran reported an intermittent itchy rash on his chest since Vietnam.  He indicated that he had numerous skin cancers removed by an outside dermatologist.  On the Veteran's appeal on a VA Form 9 dated in May 2011, the Veteran indicated that his skin cancer was diagnosed within three years of his Vietnam service.  In a treatment record dated in November 2014, it was noted that the Veteran had a history of non-melanoma skin cancer, seborrheic keratosis, actinic keratosis, and a lipoma on the left upper extremity.

The Board notes that squamous cell carcinoma is not one of the presumptive diseases that result from exposure to Agent Orange and other herbicides.  See 38 C.F.R. § 3.309 (e).  Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994).  There are no etiology opinions of record with respect to the Veteran's claim for entitlement to service connection for skin cancer.  For the reasons discussed above and under the duty to assist, the RO should afford the Veteran a VA examination to determine the nature and etiology of any current residuals of skin cancer, to include a discussion of whether the Veteran's skin cancer was related to his herbicide or sun exposure in service.

Moreover, the Veteran has claimed that he was diagnosed with skin cancer in the 1970's by Dr. D. R.  Although there are records from Dr. D. R. beginning in or around 1991, there are no records dated back to the 1970's.  Prior to any examination, with the Veteran's assistance, the RO should take appropriate steps to attempt to obtain any outstanding records of pertinent private and VA treatment, to include any outstanding treatment records from Dr. D. R. related to the Veteran's skin cancer.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include any outstanding treatment records from Dr. D.R. related to the Veteran's skin cancer.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above development has been completed, and 
	after any records obtained have been associated with 
	the claims file, schedule the Veteran for a VA 
	examination to determine the nature and etiology of 
	any diagnosed respiratory disability.  The entire 
	claims file, including a copy of this remand, must be
   made available to and be reviewed by the examiner.  
   The opinion must include a notation that this review 
   took place.
   
   The examiner should indicate:
   
   	(a) Whether the Veteran has a diagnosed 
   	respiratory disability.
   
   	(b) If the Veteran has a current diagnosed 
   	respiratory disability, whether it is at least as 
   	likely as not (50 percent probability) that the 
   	Veteran's respiratory disability is related to his
    	active duty service, to include asbestos or 
   	herbicide exposure.
   
In rendering the required opinion, the examiner is asked to presume that the Veteran was exposed to asbestos and herbicides during service.  

The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  

The examiner should consider and address the opinion from Dr. S., which indicated that the Veteran's atelectasis and scarring of the lungs was of an undetermined etiology, but may represent exposure to chemicals or infection.  

   If, after a review of the record, an opinion on causation 
   is not possible without resort to speculation, the VA 
   examiner is asked to clarify whether an opinion on 
   causation is beyond what may be reasonably 
   concluded based on the evidence of record, 
   considering current medical knowledge.  Any 
   additional development that would facilitate rendering 
   the opinion should be specified.
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.   After the above development has been completed, and 
	after any records obtained have been associated with
   the claims file, schedule the Veteran for a VA
   examination to determine the nature and etiology of 
   his skin cancer, diagnosed as squamous cell 
   carcinoma.  The entire claims file, including a copy of 
   this remand, must be made available to and be 
   reviewed by the examiner.  The opinion must include 
   a notation that this review took place.
   
   The examiner should indicate whether it is at least as 
   likely as not (50 percent probability) that the 
   Veteran's skin cancer, diagnosed as squamous cell 
   carcinoma, was related to his active duty service, to 
   include herbicide exposure or sun exposure in 
   Vietnam.

In rendering the required opinion, the examiner is asked to presume that the Veteran was exposed to herbicides during service.  

The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  
   
   If, after a review of the record, an opinion on 
   causation is not possible without resort to speculation, 
   the VA examiner is asked to clarify whether an 
   opinion on causation is beyond what may be 
   reasonably concluded based on the evidence of record, 
   considering current medical knowledge.  Any 
   additional development that would facilitate rendering 
   the opinion should be specified.
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.   After the above development has been completed, 
	adjudicate the claims.  If any benefit sought remains 
	denied, provide the Veteran and his representative 
	with a supplemental statement of the case, and return
    the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




